         Case 2:13-cr-00084-JAM Document 333 Filed 06/26/20 Page 1 of 9

1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT

9                          EASTERN DISTRICT OF CALIFORNIA

10

11       UNITED STATES                        No.   2:13-CR-00084-JAM-3
12                    Plaintiff,
13           v.                               ORDER GRANTING DEFENDANT’S
                                              MOTION FOR ORDER RECOMMENDING
14       ANITA SHARMA,                        PLACEMENT ON HOME CONFINEMENT
15                    Defendant.
16

17           Anita Sharma requests that the Court recommend to the Bureau

18   of Prisons that she serve the remainder of her sentence—20

19   months—on home confinement.1        Request for Judicial Recommendation

20   (“Mot.”), ECF No. 326.        The government “takes no position” on

21   Sharma’s request, but notes that granting the motion might

22   contravene 18 U.S.C. § 3621(b)(4) per Rodriguez v. Copenhaver,

23   823 F.3d 1238, 1242 (9th Cir. 2016). Response to Def.’s Request

24   (“Response”), ECF No. 332.         The Court finds Rodriguez

25   inapplicable here, given that (1) the sentencing judge is

26   permanently unavailable, and (2) the undersigned does not have a

27
     1 This motion was determined to be suitable for decision without
28   oral argument. E.D. Cal. L.R. 230(g).
                                      1
      Case 2:13-cr-00084-JAM Document 333 Filed 06/26/20 Page 2 of 9

1    conflict of interest.     Absent Ninth Circuit precedent to the

2    contrary, this Court finds the most reasonable interpretation of

3    18 U.S.C. § 3621(b)(4) is one that allows a non-conflicted member

4    of the court that sentenced a defendant to make placement

5    recommendations to the BOP—even after the sentencing judge is no

6    longer available.

7         For the reasons discussed below, the Court grants Sharma’s

8    request, and recommends BOP release her to home confinement for

9    the remainder of her sentence.

10

11                              I.    BACKGROUND

12        In November 2017, a jury convicted Sharma of mail fraud, 18

13   U.S.C. § 1341; bank fraud, 18 U.S.C. § 10254; and making false

14   statements to a federally-insured bank, 18 U.S.C. § 1014.

15   Verdict as to Anita Sharma, ECF No. 149.          Judge Burrell sentenced

16   Sharma to 46 months’ imprisonment, followed by 24 months of

17   supervised release, and ordered her to pay $603,180.93 in

18   restitution.   November 9, 2018 Mins., ECF No. 257.         Sharma and

19   her two co-defendants appealed their convictions.           Notices of

20   Appeal, ECF Nos. 254, 265-66.      The consolidated appeal is pending
21   in the Ninth Circuit.     United States v. Sharma, et al., CA Nos.

22   18-10460, 18-10465, 18-10466.

23        Over the past four months, the novel coronavirus known as

24   COVID-19 has found its way into and throughout the federal

25   prisons.   As of June 19, 2020, over 6,200 federal inmates across

26   the country have tested positively for COVID-19; 87 have died.
27   See COVID-19 Coronavirus, FEDERAL BUREAU    OF   PRISONS,

28   http://www.bop.gov/coronavirus (last accessed June 24, 2020).
                                          2
      Case 2:13-cr-00084-JAM Document 333 Filed 06/26/20 Page 3 of 9

1    CDC research reveals that individuals with diabetes, hypertension

2    and/or serious heart conditions are among those at a high risk

3    for contracting COVID-19 and suffering complications.             See

4    Coronavirus Disease 2019 (COVID-19), CENTER      FOR   DISEASE CONTROL,

5    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

6    precautions/groups-at-higher-risk.html (last accessed June 24,

7    2020).    Sharma is 58 years old.    She has diabetes and a well-

8    documented history of high blood pressure.        Sentencing Memo. by

9    Anita Sharma at 3, ECF No. 245; Stanford Health Care Report at 1-

10   4, ECF No. 245-1.    In August 2018, Sharma had a heart attack.

11   Stanford Health Care Report at 1.

12

13                               II.   OPINION

14        A.    Legal Standard

15        The BOP considers several factors when designating an

16   individual’s place of imprisonment, including “recommendations

17   of the sentencing court.”     18 U.S.C. § 3621(b).        At the time of

18   sentencing, the sentencing court may recommend placement at a

19   specific federal correctional institution.        After imposing a

20   sentence, the court may also recommend an inmate be placed in a
21   residential reentry facility or home confinement. United States

22   v. Robles, 2:12-cr-00424-TLN, 2020 WL 1904709, at *1 (E.D. Cal.

23   Apr. 17, 2020); United States v. Shabudin, No. 11-cr-00664, 2020

24   WL 2464751, at *3 (N.D. Cal. May 12, 2020).         Notwithstanding the

25   sentencing court’s authority to make recommendations, those

26   recommendations do not have a “binding effect” on the BOP.                18
27   U.S.C. § 3621(b)(5).

28        In ordinary times, federal law only permitted the BOP to
                                          3
      Case 2:13-cr-00084-JAM Document 333 Filed 06/26/20 Page 4 of 9

1    place inmates in home confinement for 10% of their sentence or

2    six months—whichever was shorter.        18 U.S.C. § 3624(c)(2).     But

3    in the wake of the COVID-19 pandemic, Congress enacted the CARES

4    Act.    The CARES Act permits the BOP to lengthen the maximum time

5    an inmate may be placed in home confinement “if the Attorney

6    General finds that emergency conditions will materially affect

7    the functioning of the Bureau.”      CARES Act, § 12003(b)(2), Pub.

8    L. No. 116-136, 134 Stat. 281 (2020).       On April 3, 2020,

9    Attorney General Barr made this finding.        Memo. from Attorney

10   General to Director of Bureau of Prisons (April 3, 2020),

11   available at https://www.justice.gov/file/1266661/download.

12          B.   Analysis

13          Sharma requests the Court make a recommendation to the BOP

14   that she be placed in home confinement for the remaining 20

15   months of her sentence.     Mot. at 1.     The government “takes no

16   position” on Sharma’s request but notes “[i]t may be error for

17   the BOP to consider after-the fact sentencing recommendations

18   made by a judge other than the judge who imposed the sentence.”

19   Response at 2 (citing Rodriguez, 832 F.3d at 1242-43).            In doing

20   so, the government highlights two open legal questions within
21   the Ninth Circuit: (1) whether a court may issue recommendations

22   to the BOP after a prisoner has begun serving her sentence, and

23   (2) whether “sentencing court” refers solely to the judge that

24   imposed the sentence—even if that judge is retired, dead, or

25   otherwise unavailable.     See U.S. v. Roman Barrientos, No. 2:16-

26   cr-00046-TLN, 2020 WL 1974193, at *1-2 (E.D. Cal. Apr. 24, 2020)
27   (discussing Rodriguez, 823 F.3d at 1238-1243); U.S. v.

28   Rehwinkel, No. 12-cr-217, 2018 WL 2389711, at *2-3 (E.D. Wis.
                                          4
      Case 2:13-cr-00084-JAM Document 333 Filed 06/26/20 Page 5 of 9

1    May 24, 2018) (collecting cases).

2        With respect to the issue of whether sentencing courts have

3    the authority to make placement recommendations after the

4    sentence has been imposed, District courts within the Ninth

5    Circuit seem to be in agreement that they wield this authority.

6    See, e.g., United States v. Collins, No. 2:15-cr-00176-7-TLN,

7    2018 WL 1157508, at *1-2 (E.D. Cal. Mar. 5, 2018); Shabudin,

8    2020 WL 2464751, at *3; Montes v. United States, No. 2:14-cr-

9    00684, 2019 WL 102373, at *1 (C.D. Cal. Jan. 4, 2019); United

10   States. v. Brattin, No. 2:13-cr-00161, 2016 WL 4467897, at *2-3

11   (D. Nev. Aug. 23, 2016); United States v. Palacios, No. 05CR2203

12   IEG, 2007 WL 2410389, at *3 (S.D. Cal. July 14, 2007).            The text

13   of 18 U.S.C. § 3621(b) does not counsel otherwise.          Hence, the

14   Court finds no reason to disturb this sensible consensus.

15       The question raised by Rodriguez is a closer one.

16   Rodriguez was charged with several offenses related to his

17   alleged assault on a federal judge.       823 F.3d at 1240.

18   Following his arrest, Rodriguez appeared in the United States

19   District Court for the Southern District of Florida.          As the

20   victim’s friends and colleagues, all of the federal judges
21   within the district had to recuse themselves.         Id.   The Eleventh

22   Circuit appointed a judge from another district to sit by

23   designation and preside over the case.        Id.   Ultimately, a jury

24   convicted Rodriguez of two firearm offenses but acquitted him of

25   assault.   Id.   The out-of-district judge sentenced Rodriguez to

26   a 272-month term of imprisonment but failed to state whether the
27   sentence would run concurrently with or consecutively to a

28   pending state-court sentence.      Id.
                                          5
      Case 2:13-cr-00084-JAM Document 333 Filed 06/26/20 Page 6 of 9

1        Rodriguez requested the BOP retroactively give him credit

2    toward his federal sentence for the time he served in state

3    custody.    Id. at 1240.    The BOP requested a recommendation from

4    the out-of-district judge, but inadvertently sent the request to

5    the Southern District of Florida.         The chief judge of the

6    district, rather than forwarding the request to the sentencing

7    judge, recommended that the BOP deny Rodriguez’s request.             Id.

8    at 1241.    It did.   Id.

9        The Ninth Circuit held the BOP acted contrary to federal

10   law by considering the recommendation of a judge “who was both

11   recused from Rodriguez’s case and was not the sentencing judge.”

12   Id. at 1242.    Rodriguez principally focused on the due process

13   rights implicated when a judge participates in a case

14   notwithstanding a conflict of interest.        Id. at 1243.       When the

15   recused judge “presented his recommendation under the guise of a

16   neutral adjudicator,” he did away with any “appearance of

17   justice” and deprived Rodriguez of his “due process rights to a

18   neutral adjudication.”      Id.

19       As is relevant here, Rodriguez stands for two propositions:

20   (1) when available, the judge who imposed a prisoner’s sentence
21   retains sole authority to make placement recommendations for

22   that individual, and (2) the BOP may never accept an inmate-

23   placement recommendation from a judge with a conflict of

24   interest.   Id. at 1242-43.       Neither proposition applies to this

25   case.   See Roman Barrientos, 2020 WL 1974193, at *1-2.            Judge

26   Burrell, the sentencing judge, took inactive status last year
27   and is therefore unavailable.       The clerk’s office reassigned the

28   case to the undersigned.     After careful review, the undersigned
                                           6
      Case 2:13-cr-00084-JAM Document 333 Filed 06/26/20 Page 7 of 9

1    finds he does not have a conflict of interest.

2         The text of 18 U.S.C. § 3621(b) supports a narrow reading

3    of Rodriguez, 823 F.3d at 1242-43.        Section 3621(b) refers to

4    “recommendations of the sentencing court,” not the sentencing

5    judge.   18 U.S.C. § 3621(b) (emphasis added).          Rodriguez

6    established a mandatory preference for the sentencing judge when

7    that judge is available.     But a common-sense reading of section

8    3621(b) suggests that one judge’s decision to retire does not

9    strip the entire court of its ability to make placement

10   recommendations for inmates sentenced within the district.

11        Having found the undersigned has authority to make a

12   placement recommendation here, the Court also finds Sharma’s

13   requested recommendation is appropriate.        Due to Sharma’s age and

14   underlying health conditions, she is at a high risk for

15   contracting COVID-19 and suffering complications.            See

16   Coronavirus Disease 2019 (COVID-19), CENTER      FOR   DISEASE CONTROL,

17   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

18   precautions/groups-at-higher-risk.html (last accessed June 19,

19   2020); Sentencing Memo. by Anita Sharma at 3; Stanford Health

20   Care Report at 1-4.    Although none of FCI Dublin’s inmates have
21   tested positively for COVID-19 yet, at least one staff member

22   within the facility has.     See Mot. at 6 (citing BOP,

23   https://www.bop.gov/coronavirus/).       Moreover, the true picture of

24   FCI Dublin’s conditions remains fuzzy, as the facility’s testing

25   efforts have, so far, been unexceptional.        FCI Dublin houses 872

26   inmates.   General Inmate Population Reports,
27   https://www.bop.gov/about/statistics/population_statistics.jsp.

28   FCI Dublin has only tested 48 of those inmates: 27 tests came
                                          7
       Case 2:13-cr-00084-JAM Document 333 Filed 06/26/20 Page 8 of 9

1    back negative and 21 are still pending.               COVID-19 Coronavirus,

2    FEDERAL BUREAU    OF   PRISONS, http://www.bop.gov/coronavirus (last

3    accessed June 24, 2020).

4             Facilities such as FCI Lompoc and FCI Oakdale I illustrate

5    the difficulty of containing COVID-19 once it enters a prison.

6    See COVID-19 Coronavirus, FEDERAL BUREAU         OF   PRISONS (reporting 920

7    COVID-19 infections at FCI Lompoc and 210 COVID-19 infections at

8    FCI Oakdale I).          Indeed, the CDC confirms what these facilities

9    suggest. See COVID-19 in Correctional and Detention Facilities,

10   CENTER   FOR   DISEASE CONTROL, https://www.cdc.gov/mmwr/volumes/69/wr/

11   mm6919e1.htm (last accessed June 24, 2020) (“Many facilities face

12   significant challenges in controlling the spread of highly

13   infection pathogens such as SARS-CoV-2.”).               Federal correctional

14   facilities are best-positioned to protect their most susceptible

15   inmates before an outbreak occurs—not after.

16            The Court finds proactive steps are particularly appropriate

17   here where Sharma poses a low risk of recidivism or danger to the

18   public.        Prior to this conviction, Sharma had never been involved

19   in criminal activity.          PSR ¶¶ 44-53.     Moreover, the convictions

20   here are for non-violent crimes.             Sharma must take responsibility
21   for her actions, but it appears to the Court that her criminal

22   conduct largely flowed from her financial insecurity.                PSR ¶¶ 70-

23   71.      Sharma’s two sons are adults now.            One of them has a full-

24   time job and is “willing to provide for [Sharma’s] financial

25   needs.”        Mot. at 8.    The Court finds this adequately addresses

26   the main catalyst for Sharma’s criminal involvement.                The
27   government does not provide any reasons why Sharma would not be a

28   good candidate for home confinement. The Court therefore
                                              8
      Case 2:13-cr-00084-JAM Document 333 Filed 06/26/20 Page 9 of 9

1    recommends a home confinement placement for Sharma for the

2    remainder of her sentence.

3

4                           III.   RECOMMENDATION

5        For the reasons set forth above, the Court grants Sharma’s

6    request and recommends to BOP that she be placed on home

7    confinement for the remainder of her sentence.

8        IT IS SO ORDERED.

9    Dated: June 25, 2020

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          9
